Citation Nr: 1829160	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent from September 1, 2009 to October 9, 2017, and in excess of 30 percent thereafter for status post right knee partial lateral meniscectomy (right knee disability).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999 and from December 2007 to January 2009.

This claim comes before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  

In September 2017, the Board remanded the case for additional development.

While the case was in remand status, in a December 2017 rating decision, the RO increased the Veteran's rating for his right knee disability from 10 percent to 30 percent effective October 9, 2017.  As recognized by the RO, despite the increase, the claim remains on appeal because this is only a partial grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since September 1, 2009, the Veteran has experienced painful motion of the right knee for both flexion and extension.

2.  Since September 1, 2009, the Veteran has experienced slight instability of the right knee.

3.  From October 9, 2017, the Veteran's left knee extension was limited to 20 degrees.



CONCLUSIONS OF LAW

1.  From September 1, 2009, to October 9, 2017, the criteria for a rating in excess of 10 percent for limitation of right knee extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2017).

2.  Effective September 1, 2009, the criteria for a 10 percent rating for limitation of right knee flexion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

3.  Effective September 1, 2009, the criteria for a 10 percent rating for instability of the right knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

4.Since October 9, 2017, the criteria for a rating in excess of 30 percent for limitation of right knee extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Ratings for limitation of flexion of the knee are found under 38 C.F.R. § 4.71a DC 5260 and provide for a 30 percent rating for flexion limited to 15 degrees, a 20 percent rating for limitation of flexion limited to 30 degrees, a 10 percent rating for limitation of flexion limited to 45 degrees; and a noncompensable rating for limitation of flexion limited to 60 degrees.

Ratings for limitation of extension of the knee are found under 38 C.F.R. § 4.71a DC 5261 and provide for a 50 percent rating for extension limited to 45 degrees, a 40 percent rating for extension limited to 30 degrees, a 30 percent rating for extension limited to 20 degrees, a 20 percent rating for limitation of extension limited to 15 degrees, a 10 percent rating for limitation of extension limited to 10 degrees; and a noncompensable rating for limitation of extension limited to 5 degrees.

Ratings for recurrent subluxation or lateral instability of the knee are found under DC 5257.  A 10 percent rating is warranted for slight impairment, a 20 percent rating is warranted for moderate impairment; and a 30 percent rating is warranted for severe impairment.

Analysis

The Veteran contends that his current rating for his right knee does not fully reflect the severity of his symptoms.

VA treatment records from September 2009 reveal that the Veteran was well-recovered from his knee surgery, though he sometimes still had pain on walking and physical activities.

In an October 2009 letter, Dr. Dragoo, who was treating the Veteran post-operatively, noted that the Veteran was still experiencing post-operative complications and that the Veteran needed light duty until December 1, 2009.  Restrictions included no running, hiking, climbing, squatting, or aggressive lower extremity exercise.  A letter from November 2009 noted that on November 18, 2009, the Veteran could result full activities.

In an April 2010, a friend noted that the Veteran worked out frequently before his most recent period of service, but since then has struggled with knee pain and immobility.  The Veteran had knee surgery, from which it took a long time to recover, during which time he gained weight.  This caused the Veteran stress and anxiety.  Further, the Veteran was, at least for a time, only able to work three days per week and had to forego higher-paying jobs for jobs that would better accommodate his disability.  In an April 2010 statement, the Veteran noted inflammation and moderate knee pain that required him to reduce physical activity.  At that time, he was working only three days per week.  The Veteran also noted taking prescription medications for pain.

In relation to this claim, the Veteran was first afforded a VA examination in May 2010.  It was reported the Veteran's right knee disability had worsened since his previous knee examination in July 2009.  The Veteran reported flare-ups of right knee pain with cold weather, which last on and off for a few days as well as at the end of his day, upon walking for 10 minutes or standing for 15-20 minutes or more.  At the end of the day, he needs to take Motrin or Naproxen, but sometimes takes Vicodin.  Naproxen caused constipation, and Vicodin caused headaches.  Upon standing and walking, the right knee would swell.  It was also reported that the Veteran's right knee popped and gave out with movement.  The Veteran's knee felt weak and, as a result, he wore a brace all the time.  He could not run and avoided stairs because of his right knee.  Because of these knee problems, the Veteran could not work full-time and had been working part-time since February 2010.

Examination showed that the Veteran limped on the right knee.  Extension was to 5 degrees, and flexion was to 100 degrees.  Flexion was only to 90 degrees after three repetitions, but there was no additional decrease in range of extension.  An absence of abnormal laxity of the right knee was noted.

April 2010 VA treatment records confirm some of the findings of the VA examination.  For instance, pain was noted to be worse at night.  The Veteran was working a desk job in shipping and exercised with a bike only.  The Veteran limited his Vicodin intake because he did not like the side effects.  In a December 2010 VA treatment record, the Veteran noted improvement since surgery, but continuing pain under his knee cap that limited him to walking for 10-15 minutes.  Knee extension was to zero degrees bilaterally and flexion was to 120 degrees bilaterally.

In March 2013, the Veteran noted that his knee pain had disturbed sleep the past two nights.  An October 2015 VA treatment record notes that the Veteran has experienced pain the past four days.  The Veteran was usually able to ride his bike daily and reported going up the stairs at work twice per day.  Pain was noted as worse in cold weather.  The Veteran has some knee swelling.

At the April 2017 Board hearing, the Veteran stated that the May 2010 VA examination was not accurate as he still had not recovered from his surgery.  He indicated that he had problems with range of motion of the right knee, as well as locking.  

The Veteran underwent another VA examination in October 2017 pursuant to the Board's September 2017 remand.  Flare-ups of pain on standing for 15-20 minutes were noted.  The examiner stated that a September 2011 x-ray showed no acute fractures or dislocations, though chrondrocalcinosis was seen again.  The Veteran reported flare-ups, described as joint instability, loss of balance, and pain upon standing, sitting, and walking.  His leg muscles can give out or fail.  Right knee flexion was to 60 degrees and extension as from 60 degrees to 20 degrees.  For purposes of comparison, left knee flexion was to 100 degrees and extension was from 100 degrees to 20 degrees.  No additional loss of range of motion was noted on repetition.  Passive range of motion was painful and guarded.  Further, estimated range of motion was the same during a flare-up.

The Veteran reported being unable to fully squat, climb stairs, stand for more than eight minutes, or run.  Pain was noted on flexion and extension as well as with weight-bearing.  There was tenderness to palpation and objective evidence of crepitus. Muscle strength in the right leg was 3/5 and in the left leg 4/5.  There was some muscle atrophy in the right leg-17.25 centimeters on the left versus 16.5 centimeters on the right.  An absence of ankylosis was reported.  Slight lateral instability was noted on the right knee; however, instability was not found on testing.  Functional impacts due to limitations for standing and walking as well as the position in which the Veteran could be seated were noted.

In consideration of this evidence, the Board concludes that that a 10 percent rating for both limitation of flexion and extension is warranted, as well as for lateral instability.  A rating in excess of 30 percent is not warranted for limitation of extension since October 9, 2017.

In 2010, it appears that the Veteran was still recovering from his surgery.  He wore a knee brace all the time for stability and depended on medications to control pain.  A 10 percent rating for limitation of extension has been assigned during this time.  

Additional ratings are also warranted.  Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that a rating under DCs 5257 or 5261 does not preclude as a matter of law the assignment of additional ratings under DCs 5258 or 5259).  The lay statements from April 2010 demonstrate that the Veteran experienced pain on weight-bearing, and pain during flexion range of motion was found on examination, both of which support an additional 10 percent rating for painful knee flexion.

Further, due to the Veteran's use of a knee brace and reports of joint instability, also noted as slight lateral instability on the 2017 examination, a 10 percent rating under DC 5257 is warranted for the entire appeal period.  

As to the effective date for the 10 percent ratings for limitation of flexion, limitation of extension, and instability, 38 C.F.R. § 3.400(o)(2) allows for effective dates up to one year prior to the date of claim if the condition worsened within one year prior to the date of claim.  The date of claim in this case is March 10, 2010.  The Veteran's post-surgical temporary total rating began May 21, 2009 and ended September 1, 2009.  The impetus for this claim seems to be the right knee surgery in May 2009.  As the surgery occurred with a year prior to the date of claim, the Board may make the effective date earlier to when the increase was factually ascertainable.  The Board will do so to September 1, 2009, the date on which the Veteran's temporary total rating ended.

Additionally, since October 9, 2017, a 30 percent rating rather than a 10 percent rating is warranted for limitation of extension under DC5261, as extension was limited to 20 degrees.  This higher rating was already awarded by the December 2017 rating decision.  These additional and higher ratings account for the Veteran's symptoms as accurately as possible, considering constant use of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012).  A higher rating for right knee extension is not warranted prior to October 9, 2017, as relevant VA treatment records and other evidence of record do not reveal an earlier factually ascertainable date for the compensable worsening of the Veteran's right knee disability.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

Additional or further ratings are not warranted.  As the October 2017 examiner noted, range of motion was not further reduced by repetitive motion or during a flare-up.  Further, the ratings assigned take into account the Veteran's limited range of motion, pain, pain on movement over time, instability, locking and weakness (to include as demonstrated by muscle atrophy in the lower right leg).  See 38 C.F.R. § 4.59.  A fourth separate rating is not warranted for this case.  Cf. Lyles, 29 Vet. App. at 107.  Thus, the recent examination sufficiently addressed the reasons for the Board's prior remand.  No further examination is necessary to decide the claim.

In sum three separate10 percent ratings are warranted from September 1, 2009.  As of October 9, 2017, a 30 percent rating is then warranted for one of those ratings.  The Board has considered the benefit-of-the-doubt doctrine, but as the preponderance of the evidence is against even higher or additional separate ratings, it is not further applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.








	(CONTINUED ON NEXT PAGE)








ORDER

From September 1, 2009, to October 9, 2017, a rating in excess of 10 percent for limitation of right knee extension is denied.

Effective September 1, 2009, a 10 percent rating for limitation of right knee flexion is granted; subject to the laws and regulations governing the payment of monetary benefits.

Effective September 1, 2009, a 10 percent rating for instability of the right knee is granted; subject to the laws and regulations governing the payment of monetary benefits.

From October 9, 2017, a rating in excess of 30 percent for limitation of right knee extension is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


